DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in France on 18 December 2015. It is noted, however, that applicant has not filed a certified copy of the application as required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election of Group 1 (claims 1-9) and Species 1 (Figures 1 and 2) in the reply filed on 23 February 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.

Specification
The disclosure is objected to because of the following informalities:
On page 4, in line 29
On page 5, in line 3, “The assembly 15” should be replaced with “The assembly 14”.
On page 6, in lines 6 and 7, “a longitudinal distribution shaft 50 mounted in the longitudinal bore 51” should be replaced with “a longitudinal distribution shaft 51 mounted in the longitudinal bore 50”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “manifold-like cavities” in claim 1 is a relative term which renders the claim indefinite. The term “manifold-like” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, it is unclear where the boundary is between a manifold-like cavity and a non-manifold-like cavity. For purposes of Claims 2-9 are rejected based on their dependency from claim 1.
Claim 4 refers to “interior canals”. Claim 4 depends from claim 1, which recites “a plurality of interior canals”. It is unclear whether the canals of claim 4 and are distinct from those of claim 1. For purposes of examination, claim 4 will be interpreted as referring to interior canals of the plurality of interior canals.
Claim 6 recites the limitation “the exterior wall”. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, claim 6 will be interpreted as depending from claim 2 rather than claim 4.
Claim 7 refers to “a longitudinal bore”. Claim 7 depends from claim 1, which recites “a longitudinal bore”. It is unclear whether the bore of claim 7 is distinct from the bore of claim 1.
Claim 8 refers to “a longitudinal bore”. Claim 8 depends from claim 1, which recites “a longitudinal bore”. It is unclear whether the bore of claim 8 is distinct from the bore of claim 1. For purposes of examination, claim 8 will be interpreted as referring to a second longitudinal bore.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0027095 (“Warchol”), cited in an IDS, in view of German Patent Application Publication No. DE 43 43 390 (“Koellemann”) and U.S. Patent Application Publication No. 2015/0352770 (“Busenbecker”), cited in an IDS.
Regarding claim 1, Warchol discloses a screw (the screw 1; see Figures 1 and 2 and paragraph 27) comprising:
a longitudinal body (the screw base body 2; see Id.); and
around the longitudinal body, at least one flight extending in the form of a helix (the screw thread 3; see Id.).
Warchol does not disclose that the flight comprises interior portioning delimiting a plurality of interior canals. Instead, Warchol discloses a single interior canal in the form of a fluid channel 4. See Figure 1 and paragraphs 29 and 30.
Koellemann discloses a screw shaft 1 with a screw wing unit. See Figures 1 and 2 and paragraphs 10-14. The screw wing unit can have a single internal passageway, as shown in Figure 6, or can be divided into multiple internal passageways, as shown in Figures 3-5, with the cooling medium flow being adapted to the requirement of the process. See paragraphs 15 and 16.

With respect to the claimed cavities into which the ends of the plurality of interior canals open, it would have been obvious to one of ordinary skill in the art to have configured the areas where the connection bores 10 of Warchol meet the plurality of fluid channels 4 of modified Warchol as cavities into which the fluid channels 4 open to allow the fluid channels 4 and connection bores 10 to function as desired by Warchol, i.e., to allow fluid to flow from the second channel 6 into the fluid channels 4. See Figure 1 and paragraph 29 of Warchol. The presence of such cavities would mean that the fluid channels 4 of modified Warchol extend over part of the length of the screw thread 3, as required by claim 1. Also, it would have been obvious to one of ordinary skill in the art to have the cavities extend radially from the connection bores 10 and open into the second channel 6 at longitudinally spaced locations, as required by claim 1, since the connection bores 10 already extend radially and are longitudinally spaced. See Figure 1 of Warchol.
Modified Warchol does not disclose that the screw 1 from Warchol is a one-piece screw.


Regarding claim 2, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have partitioned the fluid channel 4 of Warchol in the manner demonstrated by Koellemann, such that modified Warchol would disclose:
wherein the flight comprises an exterior wall defining its exterior surface (see the annotated figure below from Koellemann), and
wherein the interior partitioning comprises at least one interior partition extending from the exterior wall (see Id.).


    PNG
    media_image1.png
    667
    532
    media_image1.png
    Greyscale


Regarding claim 3, modified Warchol does not disclose wherein the interior partitioning comprises at least one partition extending from the longitudinal body. However, the particular arrangement of the interior partitioning is not disclosed as affecting the functioning of the screw. The effect is primarily to determine the number and shape of the channels, and there is no disclosure that these factors alter the functionality of the channels in any meaningful way. Accordingly, the limitation at issue fails to patentably define over modified Warchol. See MPEP 2144.04(IV)(A), (IV)(B), and (VI)(B) regarding changes in size/proportion and shape and duplication of parts.
claim 4, the same logic applies as set forth in the rejection of claim 3.

Regarding claim 5, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have partitioned the fluid channel 4 of Warchol in the manner demonstrated by Koellemann, such that modified Warchol would disclose wherein the interior partitioning comprises interior partitions having equal thicknesses (see the interior partitions in Figures 4 and 5 of Koellemann). See also MPEP 2144.04(IV)(A), particularly the discussion of Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Regarding claim 6, modified Warchol does not explicitly disclose wherein the exterior wall and the interior partition have equal thicknesses. However, the thicknesses of the exterior walls and interior partitions of Koellemann are similar to one another. See Figures 3-5. Further, see MPEP 2144.04(IV)(A), particularly the discussion of Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) (Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device.). There is nothing of record to indicate that having the thickness of the interior partition match the thickness of the exterior wall in Figure 3 of Koellemann, for example, would affect the functionality of the screw. Therefore, the limitation at issue does not patentably define over modified Warchol.
claim 7, modified Warchol does not disclose that the screw 1 is provided with splines. However, Busenbecker discloses a screw element 1 having an axially running through-opening 5 with splines 7 for mounting the screw element 1 on a support shaft. See Figures 1a and 1b and paragraph 25. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the screw 1 of modified Warchol with splines in an axial opening to allow the screw 1 to be mounted to and driven by another shaft, as taught by Busenbecker. This would represent a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A).

Regarding claim 8, modified Warchol does not explicitly disclose wherein the longitudinal body comprises a transmission shaft provided with a longitudinal bore. However, the screw base body 2 of the screw 1 of Warchol is rotatable about an axis (see claim 11). Further, as discussed above in the rejection of claim 7, Busenbecker discloses the use of splines 7 in an axial opening 5 of a screw element 1 for mounting the screw element 1 on a support shaft. In addition to incorporating the axial opening and splines from Busenbecker, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the support shaft, with rotation transmitted from the support shaft to the screw 1, as suggested by the presence of the splines 7 in Busenbecker, such that the support shaft would constitute a transmission shaft. This would represent a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). Furthermore, it would have been obvious to one of ordinary skill in the art to .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Warchol in view of Koellemann and Busenbecker, as applied to claim 1 above, and further in view of U.S. Patent No. 5,547,277 (“Caspelherr”). 
Regarding claim 9, neither Warchol nor Koellemann explicitly discloses the relative cross-sectional areas of the fluid channels and flights. However, each appears to disclose a cross-sectional area of the fluid channels at least approaching 50% of the cross-sectional area of the flight. Furthermore, it was known in the art before the effective filing date of the claimed invention to have a fluid channel whose cross-section is at least equal to 50% of the total cross-section of the corresponding flight. See Figure 1 of Caspelherr, for example. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have increased the relative cross-sectional area of the fluid channels in modified Warchol, as shown in Caspelherr, if additional heat transfer was needed, for example.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571) 270-1287. The examiner can normally be reached on Monday-Thursday, 8:30 AM-6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/John J DeRusso/Examiner, Art Unit 1744                  

/MARC C HOWELL/Primary Examiner, Art Unit 1774